[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                       Nos. 09-12916 and 09-14575         ELEVENTH CIRCUIT
                                                              JULY 21, 2010
                         Non-Argument Calendar
                                                               JOHN LEY
                       ________________________
                                                                CLERK

                  D. C. Docket No. 07-00128-CR-CAP-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TREVOR MILLER,
a.k.a. Tony,
a.k.a. Dread,
a.k.a. Derrick,

                                                          Defendant-Appellant.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (July 21, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Trevor Miller appeals his convictions and sentences for conspiracy to

possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846,

841(b)(1)(B)(ii) (Count 1), conspiracy to import cocaine, in violation of 21 U.S.C.

§§ 960(b)(3) & 963 (Count 2), and possession of a firearm during the commission

of a drug crime, in violation of 18 U.S.C. § 924(c) (Count 3). On appeal, he

argues: (1) the district court erred by denying his motion to suppress money and a

gun; (2) there was insufficient evidence to establish venue on Count 3; (3) his

above-Guidelines sentence is unreasonable; (4) the district court erred by denying

his motion to forbid the government from requiring a sentence-appeal waiver as a

condition of a plea bargain; and (5) the district court abused its discretion in

denying him access to a coconspirator’s presentence investigation report (PSI).

After carefully considering Miller’s arguments and the parties’ briefs, we affirm.

                 I. Miller’s Motion to Suppress the Money and Gun

       The district court did not clearly err in finding that Miller did not have a

subjective expectation of privacy in the rental house.1 To prove his

unconstitutional-search claim, Miller “must establish both a subjective and an

       1
         We review a district court’s denial of a defendant’s motion to suppress under a mixed
standard of review: we review the district court’s findings of fact for clear error and the district
court’s application of law to those facts de novo. United States v. Ramirez, 476 F3d 1231, 1235
(11th Cir. 2007). We construe all facts in the light most favorable to the prevailing party, in this
case the government. Id. at 1236. Whether a claimant has a subjective expectation of privacy in
the object of the search is a question of fact that we review for clear error. United States v.
McBean, 861 F.2d 1570, 1573 (11th Cir. 1988).

                                                 2
objective expectation of privacy.” See United States v. Segura-Baltazar, 448 F.3d

1281, 1286 (11th Cir. 2006). Thus, Miller has the burden of demonstrating “an

actual expectation of privacy . . . that society is prepared to recognize as

reasonable.” Id. (citations omitted). Further, because Miller was neither the owner

nor the lessee of the rental home, he must “demonstrate a significant and current

interest” in the property at the time it was searched. See United States v. Garcia,

741 F.2d 363, 366 (11th Cir. 1984).

      The district court did not clearly err in finding that Miller has failed to carry

his burden in this case. Miller did not have a possessory interest in the rental home

because he was never a tenant. A couple named Julian and Denise signed the lease

to the rental home in November 2006 and Denise paid the first and last months’

rent. The lease for the rental home was a month-to-month lease with an

understanding that Bassano, the property manager, would give the occupants

between two and three weeks to clear out their belongings if the lease concluded as

a result of non-payment. Although Miller did pay rent to Bassano for one month,

testimony shows that he did so on behalf of Julian and Denise, not for himself.

Moreover, the total rent payments—three months’ worth—covered only

November, December, and January; no rent was paid in February or March and

Bassano was not informed that a rent payment was forthcoming. Because Miller



                                            3
knew that Bassano would give him at most three weeks to move his belongings out

of the house prior to terminating the lease, Miller could not have had an actual

expectation of privacy in the rental home when the gun and money were found in

March 2007. By that point, rent had been overdue for at least five weeks.

       Further, Miller was seen at the property only three times, and Miller could

not even identify photos of the home at the suppression hearing. Considering all of

this evidence, the district court did not clearly err when it found that Miller lacked

a subjective expectation of privacy in the rental home at the time of the March

2007 search. See United States v. Brazel, 102 F.3d 1120, 1147–48 (11th Cir. 1997)

(holding the defendant lacked a subjective expectation of privacy in an apartment

because he had failed to show that “he was the tenant or had an unrestricted right

of occupancy or control in the apartment at the time of the search”).

           II. Sufficiency of the Evidence as to Miller’s § 924(c) Conviction

       The Government’s evidence was sufficient to prove that venue was proper in

the Northern District of Georgia for the § 924(c)(1) gun-possession offense

(Count 3).2 The Supreme Court has held, “[W]here a crime consists of distinct

parts which have different localities the whole may be tried where any part can be



       2
         We review the sufficiency of the evidence de novo, viewing the evidence and making
all reasonable inferences in favor of the government. United States v. Gari, 572 F.3d 1352, 1359
(11th Cir. 2009), cert. denied, 130 S.Ct. 1562 (2010).

                                               4
proved to have been done.” United States v. Rodriguez-Moreno, 526 U.S. 275, 281

(1999). Thus, “[w]here venue is appropriate for the underlying crime of violence,

so too it is for the § 924(c)(1) offense.” Id. at 282.

       In this case, Tiquila Turner testified at trial that, as part of the ongoing drug-

trafficking conspiracy to import drugs into the United States, she had made

connecting flights in Atlanta with cocaine stored inside her body. This testimony

establishes that a portion of the drug-trafficking conspiracy took place in the

Northern District of Georgia. Turner then testified that while in Florida, Miller had

used a firearm to intimidate her into keeping quiet if she was ever caught with

drugs. Thus, because the government presented sufficient evidence to demonstrate

that part of the underlying crime took part in Atlanta, the Northern District of

Georgia was a proper venue to charge the § 924(c)(1) offense, even though the gun

possession itself occurred in Florida. See Rodriguez-Moreno, 526 U.S. at 282

(holding that venue was proper in New Jersey even though the gun was used in

Maryland, when a portion of the underlying offense occurred in New Jersey).

                       III. Reasonableness of Miller’s Sentence

       The district court did not abuse its discretion in imposing an above-

Guidelines sentence for Miller’s violation of § 924(c)(1).3 In United States v.


       3
         We review “all sentences—whether inside, just outside, or significantly outside the
Guidelines range—under a deferential abuse-of-discretion standard.” United States v. Livesay,

                                               5
Pounds, we held that “every conviction under § 924(c)(1)(A) carries with it a

statutory maximum sentence of life imprisonment, regardless of what subsection

the defendant is sentenced under.” 230 F.3d 1317, 1319 (11th Cir. 2000).

       In this case, the permissible sentencing range was between five years’ and

life imprisonment for Miller’s violation of § 924(c). The district court sentenced

Miller to 119 months for this count, a sentence that is neither procedurally nor

substantively unreasonable. The district court did not procedurally err because it

correctly calculated Miller’s Guidelines’ range, properly considered the § 3553(a)

factors, and fully explained its reasoned decision for imposing an above-

Guideline’s sentence. Both the 119-month sentence for Count 3 and the 240-

month total sentence are substantively reasonable, especially considering that

Miller’s criminal history category did not reflect his previous murder conviction in

the United Kingdom.

              IV. Miller’s Motion to Forbid Sentence-Appeal Waivers

       The district court did not err in denying Miller’s motion to forbid the

government from seeking a sentence-appeal waiver as a condition to entering into a

plea agreement.4 Sentence-appeal waivers are constitutional, as the right to appeal

525 F.3d 1081, 1090 (11th Cir. 2008) (quotation omitted). We review Miller’s sentence for both
procedural error and substantive reasonableness. See id. at 1091.
       4
        We review constitutional and jurisdictional issues de novo. United States v. Wright, 392
F.3d 1269, 1280 (11th Cir. 2004); In re Donovan, 532 F.3d 1134, 1136 (11th Cir. 2008).

                                               6
is not a constitutional right, but is rather statutory in nature. United States v.

Bushert, 997 F.2d 1343, 1347 (11th Cir. 1993). As such, a sentence-appeal waiver

is enforceable if the defendant knowingly and voluntarily consents. Id. at 1350.5

                    V. Miller’s Request to Disclose Manning’s PSI

       The district court did not abuse its discretion in denying Miller’s request to

disclose coconspirator India Manning’s PSI.6 Generally, it is presumed that courts

will not disclose the contents of the PSI of another individual because routinely

doing so would have a “chilling effect on the willingness of various individuals to

contribute information that will be incorporated into the report.” United States v.

Gomez, 323 F.3d 1305, 1308 (11th Cir. 2003). Thus, a party who requests

another’s PSI must “demonstrate a compelling, particularized need for disclosure.”

Id. (quotations omitted).

       Here, the district court did not abuse its discretion by denying access to

Manning’s PSI because Miller failed to articulate with particularity any compelling

need for the information contained therein.

       AFFIRMED.

       5
         Additionally, as the district court explained, the ripeness doctrine prevented the district
court from considering the merits of Miller’s motion because, at the time Miller filed his motion,
there was no pending plea agreement between the parties. See Nat’l Adver. Co. v. City of Miami,
403 F.3d 1335, 1339 (11th Cir. 2005).
       6
         We review a district court’s decision as to whether to disclose a PSI for abuse of
discretion. United States v. Gomez, 323 F.3d 1305, 1307 (11th Cir. 2003).

                                                 7